DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
It is noted that the Applicant is using the term “tonneau” in the meaning of the original French term defined as an open rear part or compartment of an automobile.  In the art, it common to use the term” tonneau” to refer simply to a cover for an open bed of a truck.  In paragraph 0086, the Applicant specifically defines the term “tonneau” for the application as referring only to the open bed, or box, of a pickup truck.  For the purpose of examination, the term “tonneau” is only equated with meaning “box” or “bed” of a pickup truck.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marable (US 2016/0129949).
Regarding Claim 1, Marable discloses a vehicle 10 having a tonneau (box) 14 configured for cargo storage, the system comprising: at least two panels 16 configured to be connected to the tonneau, the at least two panels being configured to collaboratively form a container (panels 16 may form cover in lower slot 32 with the other panel stored in the lower portion of slot 30 to form a container; see Figs. 3 and 4), the at least two panels being configured to extend laterally relative to a longitudinal axis of the vehicle when the at least two panels are connected to the tonneau (see Fig. 8), the at least two panels including: a first panel that, when connected to the tonneau, is movable between an open position and a closed position to selectively gain access to an interior space defined by the container (every panel is movable between open (removed) and closed), the first panel being configured to extend generally parallel to a floor of the tonneau when the first panel is in the closed position (see Fig. 7); and a second panel that, when connected to the tonneau, is selectively placed in a cover position and a storage position (cover and storage positions both seen in Fig. 8), in the cover position, the second panel extending generally parallel to the floor of the tonneau to collaboratively cover at least part of the tonneau with the first panel in the closed position, in the storage position, the second panel extending generally perpendicular to the first panel when the first panel is in the closed position (see Fig. 8), the first and second panels collaboratively forming the container when the first panel is in the closed position and the second panel is in the storage position (see Fig. 4).
Regarding Claim 2, Marable further discloses a lining 24, 26 configured to be connected to the tonneau, the lining comprising two side walls 24 that extend generally parallel to the longitudinal axis of the vehicle when the lining is connected to the tonneau, the at least two panels being connected to the tonneau by the lining.
Regarding Claims 3-5, the first panel may be located at the front, the rear, or anywhere in between as they are identical.
Regarding Claim 8, the at least two panels includes a third panel 16 that, when connected to the tonneau, is selectively placed in a cover position and a storage position exactly the same as the second panel, and together with the first and second panels forms the container.
Regarding Claim 10, any of the panels may be located within the storage container in any slot 30.
Regarding Claims 12 and 13, supporting posts of the liner 24 include a plurality of slots 30 to receive the panels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 6, 7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marable as applied to claim 1 above, and further in view of Massicotte (US 8,777,531).
Regarding Claim 6, it is unclear if Marable discloses the use of any anchors to resist cargo movement.  Massicotte discloses an anchor for use in securing items in a cargo space of a vehicle (see column 1, lines 10-15).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the anchors of Massicotte in the storage container of Marable in order to secure cargo from movement during travels, as is taught by Massicotte.
Regarding Claim 7, the at least one panel of Marable includes two panels.
Regarding Claims 16 and 20, the combination of Marable and Massicotte discloses a vehicle frame and a tonneau (bed) supported by the frame, a tonneau configured for cargo storage (Marable), the tonneau having a tonneau width measured laterally along the vehicle (see Fig. 3), the system comprising: a plurality of panels (Marable; 16) configured to be selectively connected to the tonneau, the panels being configured to extend laterally relative to a longitudinal axis of the vehicle when the panels are connected to the tonneau (Marable), the panels being selectively placed in a cover position whereby the panels extend generally parallel to a floor of the tonneau to at least partly cover the tonneau (Marable; Fig. 8), each panel of the plurality of panels having a panel body having a width that is dimensioned so as to span at least a majority of the tonneau width when the panel is in the cover position (Marable; Fig. 8), at least one panel of the plurality of panels comprising at least one anchor fixture connected to the panel body of the at least one panel (Massicotte), each of the at least one anchor fixture defining an anchor aperture (Massicotte) configured to at least partially receive therein an anchor connected to an accessory so as to mount the accessory to the at least one panel.
Regarding Claim 17, Marable further discloses a lining 24, 26 configured to be connected to the tonneau, the lining comprising two side walls 24 that extend generally parallel to the longitudinal axis of the vehicle when the lining is connected to the tonneau, the at least two panels being connected to the tonneau by the lining.
Regarding Claim 18, the panels 16 of Marable are perpendicular to the floor in storage.
Regarding Claim 19, supporting posts of the liner 24 include a plurality of slots 30 to receive the panels.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marable as applied to claim 1 above, and further in view of Kinkel (US 4,828,312).
It is unclear is Marable discloses locking the panels.  Kinkel discloses a reconfigurable storage container for the bed of a pickup truck including a panel 38 which includes a latch and a lock 56 to prevent unauthorized entry.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the lock and latch of Kinkel on the panels of Marable in order to secure the goods therein, as taught by Kinkel.
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marable as applied to claims 1 and 8 above, and further in view of Baka (US 5,927,783).
Regarding Claims 9 and 15, Marable discloses the at least two panels includes a fourth panel (see Fig. 8) that, when connected to the tonneau, is selected placed in a cover position and a storage position; in the cover position of the fourth panel: the fourth panel extends generally parallel to the floor of the tonneau to collaboratively cover at least part of the tonneau with the first panel in the closed position, the second panel in the cover position, and the third panel in the cover position; the fourth panel is closer to a rear end of the tonneau than the first, second and third panels; in the storage position of the fourth panel, the fourth panel extends generally perpendicular to the first panel when the first panel is in the closed position; each panel of the at least two panels has a panel length and a panel width; the panel width of each panel extends laterally along the vehicle when the panel is connected to the tonneau.  It is unclear if Marable discloses differently sized panels.  Baka discloses a tonneau covering solution in which the panels are of multiple differing sizes (see Fig. 2).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the differing sized panels of Baka in the cover of Marable in order to have a system that would be able to cover differing sized loads and different sized truck beds as a modular system.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612